Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00423-CV

                           IN THE INTEREST OF A.T.H., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01435
                          Honorable Richard Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs are assessed because appellant is indigent.

       SIGNED November 7, 2018.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice